USCA11 Case: 21-12073      Date Filed: 10/19/2021   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12073
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
XAVIER JERMAINE DAVIS,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 9:18-cr-80195-JIC-1
                   ____________________
USCA11 Case: 21-12073        Date Filed: 10/19/2021     Page: 2 of 2




2                      Opinion of the Court                21-12073


Before JILL PRYOR, BRANCH, and LUCK, Circuit Judges.
PER CURIAM:
       The Government’s motion to dismiss this appeal pursuant
to the appeal waiver in Appellant’s plea agreement is GRANTED.
See United States v. Bushert, 997 F.2d 1343, 1350-51 (11th Cir. 1993)
(sentence appeal waiver will be enforced if it was made knowingly
and voluntarily); United States v. Boyd, 975 F.3d 1185, 1190, 1192
(11th Cir. 2020) (sentence appeal waiver was knowing and volun-
tary where district court specifically questioned defendant about
the waiver during the plea colloquy).